—In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Suffolk County (Catterson, J.), entered January 27, 2003, which denied his motion, inter alia, to vacate a judgment of foreclosure and sale and to set aside a foreclosure sale.
Ordered that the appeal is dismissed, with one bill of costs.
The defendant waived any defenses to this action and waived his right to appeal by stipulation that was so-ordered by the Supreme Court. Consequently, the appeal must be dismissed (see Ogu v Faulkner, 265 AD2d 469 [1999]; Matter of Department of Social Servs. [Martha R.] v Herbert R., 213 AD2d 636 [1995]). Contrary to the defendant’s contention, his claims on this appeal do not implicate the Supreme Court’s subject matter jurisdiction as they do not go to the competence of the court to adjudicate the action. Therefore, they are claims which can be waived (see Lacks v Lacks, 41 NY2d 71 [1976]). Altman, J.P., McGinity, Luciano and H. Miller, JJ., concur.